DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 7/2/2021. Please note Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites “the identified set of points” which lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8, 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US 20160253839 A1, cited on IDS 2/22/2022), in view of Christmas (WO2018100394A1, cited on IDS 2/22/2022) and HESTERMAN (US 20180322197 A1).
Regarding Claim 1, Cole discloses a method comprising: 
receiving image frames and light detection and ranging (LIDAR) data collected by a mobile device as the mobile device is moved through an environment ([0105] “The method of flowchart 1500 is implemented in some embodiments using the imaging system including image capturing devices and a processing system. The image capturing devices, e.g., light field cameras and/or stereoscopic cameras, in the system may be included in and/or mounted on the various camera rigs shown in the drawings and discussed in detail above.” [0107] “In step 1506 the processing system acquires static environmental depth map corresponding to an environment of interest, e.g., by downloading it on the system and/or uploading it on the processing system a storage medium including the environmental depth map.”); 
generating a 3D model representing the environment based on the LIDAR data ([0003] “Accurate representation of a 3D environment often requires reliable models of the environment. Such models, when available, can be used to during image playback so that object captured in images of a scene appear to the view to be the correct size.” [0120] “Operation proceeds from step 1554 to 1556. In step 1556 a first 3D mesh model is generated from the current environmental depth map.”); 
aligning the image frames with the 3D model ([0003] “Environmental maps can also be used in stitching together different pieces of an image and to facilitate alignment of images captured by different cameras.” [0152] “Mesh model and/or UV map updates are normally timed to coincide with scene changes and/or to align with group of picture (GOP) boundaries in a transmitted image stream.”); 
generating an interface comprising a first interface portion; displaying a portion of the 3D model within the first interface portion ([0017] “The customer playback devices use the environmental model and UV map to render image content which is then displayed to a viewer as part of providing the viewer a 3D viewing experience.”); 
receiving a selection of an object within the 3D model displayed within the first interface portion ([0178] “The control routines 1914 include device control routines and communications routines to control the operation of the system 1900. The request generation module 1916 is configured to generate request for content, e.g., upon user selection of an item for playback.”); 
identifying an image frame corresponding to the selected object ([0178] “The received information processing module 1917 is configured to process information, e.g., image content, audio data, environmental models, UV maps etc., received by the system 1900, e.g., via the receiver of interface 1906 and/or 1910, to recover communicated information that can be used by the system 1900, e.g., for rendering and playback.”); and 
displaying the image frame corresponding to the selected object ([0180] “The 3D image renderer 1922 uses decoded image data to generate 3D image content in accordance with the features of the invention for display to the user on the display 1902 and/or the display device 1905.”).
Cole does not expressly disclose the interface comprising a second interface portion, and displaying the image frame corresponding to the selected object within the second interface portion.
However, in the same field of endeavor, Christmas discloses generating an interface comprising a first interface portion and a second interface portion (see Fig. 7, 710 and 720. Page 2 line 16, “There is provided a method of holographic projection comprising: representing a computer- generated hologram on a spatial light modulator; illuminating the hologram with light from a light source to form an image on a light receiving surface, wherein the image comprises a primary image region comprising information for a user and a secondary image region; and detecting the optical power of the secondary image region.”);
HESTERMAN discloses displaying the image frame corresponding to the selected object within the second interface portion (see Figs. 3A and 3B. [0055] “In some examples, the polyline path 301 on the left side of FIGS. 3A and 3B includes a first point representing a location and time along the polyline path 301. The camera view includes slider control including a second point representing a playback time of video data (or other sensor data). A user can interact with the first point to scrub along the polyline path 301 on the left side of FIGS. 3A and 3B. Scrubbing the first point along the polyline path changes the time associated with the point and, in some examples, the scrubbing causes a corresponding change in time in the time associated with the second point of the camera view. That is, one can scrub through the video by scrubbing along the polyline path 301. Similarly, one can scrub along the polyline path 301 by scrubbing the second point along the slider control of the camera view.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Cole with the feature of generating an interface comprising two interface portions as taught by Christmas and updating the display of one portion corresponding to input received on the other portion. This arrangement of interface is well-known in the art and providing such an arrangement to the user could enhance the user experience.
Regarding Claim 2, Cole-Christmas-HESTERMAN discloses the method of claim 1, further comprising: modifying the first interface portion to include the image frame overlaid onto the 3D model at a location corresponding to the selected object (Christmas, page 22 line 1, “The secondary image regions of the first and second image may be substantially coincident” HESTERMAN, Fig. 3B, 305 and [0054] “Similarly, FIG. 3(B) shows a satellite view on the right and a camera view on the left, except in the satellite view, along the polyline path 301, there is also shown a preview window 305, which may essentially be a smaller depiction of the camera view shown on the left of FIG. 3(B).”).
Regarding Claim 4, Cole-Christmas-HESTERMAN discloses the method of claim 1, further comprising: receiving a selection of two endpoints of the object within 3D model displayed within the first interface portion (Cole [0155] “The node coordinates define a mesh model. Thus in some embodiments the first mesh model information includes a first set of coordinate triples, each triple indicating a coordinate in X, Y, Z space of a node in the first mesh model.” Examiner notes each node teach an endpoint); determining a distance between the two endpoints (Cole [0155] “The model maybe, and sometimes is, in the form of a set of 3D coordinates (X, Y, Z) indicating distances to nodes from an origin corresponding to a user viewing position.”); and displaying the determined distance within the first interface portion (Cole [0134] “The processing system 1700 may also include the ability to decode and display processed and/or encoded image data, e.g., to an operator” render the claimed feature obvious).
Regarding Claim 5, Cole-Christmas-HESTERMAN discloses the method of claim 1, further comprising: receiving a selection of two endpoints of the object within the image frame within the second interface portion; determining a distance between the two endpoints; and displaying the determined distance within the second interface portion (Cole [0155] “The node coordinates define a mesh model. Thus in some embodiments the first mesh model information includes a first set of coordinate triples, each triple indicating a coordinate in X, Y, Z space of a node in the first mesh model.” [0155] “The model maybe, and sometimes is, in the form of a set of 3D coordinates (X, Y, Z) indicating distances to nodes from an origin corresponding to a user viewing position.” [0134] “The processing system 1700 may also include the ability to decode and display processed and/or encoded image data, e.g., to an operator”. Christmas and HESTERMAN render it obvious to perform these steps on the second interface portion).
Regarding Claim 6, Cole-Christmas-HESTERMAN discloses the method of claim 1, wherein the three dimensional (3D) model is generated by performing a simultaneous localization and mapping process on the LIDAR data (Cole [0107] “The static depth map of environment of interest may be generated using various measurement techniques, e.g., using LIDAR and/or other methods.” [0198] “FIG. 20 shows an exemplary UV map 2002 which may be used in mapping a frame in what is sometimes referred to as 2D UV space to the 3D model 2000 shown in FIG. 19. Note that the UV map 2002 includes the same number of nodes and segments as in the 3D model 2000 with a one to one mapping relationship.”).
Regarding Claim 8, Cole-Christmas-HESTERMAN discloses the method of claim 1, wherein aligning the image frames with the 3D model further comprises: for each image frame: determining a period of time associated with the image frame (Cole [0016] “In some embodiments an environmental model generated based on measurements of at least a portion of the environment made using a light field camera at a first time, e.g., prior to and/or at the start of an event.” [0018] “In some embodiments the updated environmental information is generated based on measurements of the portion of the environment made using the light field camera at a second time, e.g., after the first time period and during the event.” HESTERMAN [0054] “In addition, the preview window 305 may also include identifying information such as the date and time that the particular frame of the video was recorded.”); identifying a portion of the LIDAR data associated with the period of time, the portion of the LIDAR data associated with a portion of the 3D model (Cole [0152] “Mesh model and/or UV map updates are normally timed to coincide with scene changes and/or to align with group of picture (GOP) boundaries in a transmitted image stream” implies the claimed feature or at least render it obvious); and storing an identification of the image frame in association with the identified set of points (Cole [0132] “The depth maps of various portions of the environment of interest generated by the camera 1600 are stored in the memory 1612 as depth maps 1630 while images corresponding to one or more portions of the environment of interest are stored as captured image(s) 1628. The captured images and depth maps are stored in memory 1612 for future use, e.g., additional processing, and/or transmission to another device.”).
Regarding Claim 10, Cole-Christmas-HESTERMAN discloses the method of claim 1, further comprising: receiving an interaction with the first interface portion ([0137] “The display device 1702 may be, and in some embodiments is, a touch screen, used to display images, video, information regarding the configuration of the processing system 1700, and/or indicate status of the processing being performed on the processing device In the case where the display device 602 is a touch screen, the display device 602 serves as an additional input device and/or as an alternative to the separate input device, e.g., buttons, 1706. The input device 1704 may be, and in some embodiments is, e.g., keypad, touch screen, or similar device that may be used for inputting information, data and/or instructions.”); updating the first interface portion to display a different portion of the 3D model according to the interaction; and updating the second interface portion to display a different image frame according to the interaction (Cole [0117] “The environmental depth map may be generated multiple times during an event, e.g., a game and/or other performance, as things may change dynamically during the event which may impact the environment of interest and thus updating the environmental depth map to keep it current is useful if the system is to be provide information and imaging content which can be used to provide a real life 3D experience to the viewers” implies the claimed feature or at least render it obvious).
Regarding Claim 11, Cole-Christmas-HESTERMAN discloses the method of claim 10, wherein the first interface portion and the second interface portion are updated simultaneously (HESTERMAN [0032] “In another example, two or more video players are open. Scrubbing one video player's timeline or related mapped polyline will simultaneously cause the other open video player(s)' corresponding preview markers (timeline and spatial) to remain synchronized.”).
Regarding Claim 12, Cole-Christmas-HESTERMAN discloses the method of claim 10, wherein the interaction includes at least one of zooming in, zooming out, rotating, and shifting (Cole [0095] “It is also possible to shift, after image capture, one's viewpoint within the sub-apertures of the main lens, effectively obtaining multiple views.”).
Regarding Claim 13, it recites similar limitations of claim 1. The rationale of claim 1 rejection is applied to reject this claim.
Regarding Claim 14, it recites similar limitations of claim 2. The rationale of claim 2 rejection is applied to reject this claim.
Regarding Claim 16, it recites similar limitations of claim 4. The rationale of claim 4 rejection is applied to reject this claim.
Regarding Claim 17, it recites similar limitations of claim 5. The rationale of claim 5 rejection is applied to reject this claim.
Regarding Claim 18, it recites similar limitations of claim 6. The rationale of claim 6 rejection is applied to reject this claim.
Regarding Claim 19, it recites similar limitations of claim 1. The rationale of claim 1 rejection is applied to reject this claim.
Regarding Claim 20, it recites similar limitations of claim 2. The rationale of claim 2 rejection is applied to reject this claim.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US 20160253839 A1, cited on IDS 2/22/2022), in view of Christmas (WO2018100394A1, cited on IDS 2/22/2022) and HESTERMAN (US 20180322197 A1), further in view of Bell (US 20140125768 A1, cited on IDS 2/22/2022).
Regarding Claim 7, Cole-Christmas-HESTERMAN discloses the method of claim 1. In the same field of endeavor, Bell discloses wherein aligning the image frames with the 3D model further comprises: determining a first set of features vectors associated with a plurality of points in the 3D model generated based on the LIDAR data ([0117] “In one or more embodiments described herein, possible corrections to the alignment may be generated by analyzing the vectors of differences in physical position on the two images: one of the 2D image of the first scene 1002 and the other of the 3D rendering of the data from the second scene(s) 1003.”); generating a second 3D model representing the environment based on the image frames ([0117] “In one or more embodiments described herein, possible corrections to the alignment may be generated by analyzing the vectors of differences in physical position on the two images: one of the 2D image of the first scene 1002 and the other of the 3D rendering of the data from the second scene(s) 1003. For example, a correction to the orientation of candidate capture point 1004 could be generated by repeatedly running a 2D Iterative Closest Points algorithm until the distance between identical features is minimized. The necessary orientation change may then be derived to achieve this best-fit.”); determining a second set of feature vectors associated with a plurality of points in the second 3D model generated based on the image frames ([0117] “In one or more embodiments described herein, possible corrections to the alignment may be generated by analyzing the vectors of differences in physical position on the two images: one of the 2D image of the first scene 1002 and the other of the 3D rendering of the data from the second scene(s) 1003.”); and mapping the plurality of points in the 3D model to the plurality of points in the second 3D model based on the first set of feature vectors and the second set of feature vectors ([0053] “Additional cameras correlated to the capture of image data inside or outside the visible spectrum may be calibrated to the 3D capture device such that data from the external camera may be accurately mapped onto the 3D reconstructions created by the 3D reconstruction system.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Cole-Christmas-HESTERMAN with the feature of determining a first set of features vectors associated with a plurality of points in the 3D model generated based on the LIDAR data, generating a second 3D model representing the environment based on the image frames, determining a second set of feature vectors associated with a plurality of points in the second 3D model generated based on the image frames, and mapping the plurality of points in the 3D model to the plurality of points in the second 3D model based on the first set of feature vectors and the second set of feature vectors. Doing so could allow the system to accurately align multiple images to generate the given model.
Regarding Claim 9, Cole-Christmas-HESTERMAN discloses the method of claim 1. In the same field of endeavor, Bell discloses wherein aligning the image frames with the 3D model further comprises: extracting features associated with the 3D model ([0163] “Once multiple 3D scenes have been aligned, the data may be post-processed to extract various types of information. This post-processing may take place after all capture has finished, or it may occur as the 3D data continues to be captured.”); comparing extracted features to annotations associated with one or more image frames ([0110] “This information can be used to help the process of aligning 3D scenes to determine the correct position and orientation for first scene 1002 in common coordinate space 1001. The expected view 1011 from the perspective of the 2D camera in the first scene 1002 may be compared against the actual view 1012 from the perspective of the 2D camera in the first scene in comparison 1020. The expected view 1011 may show a representation of 3D data 1013 from the second scene 1003, and feature 1015 may be detected.”); and based on the comparison, storing an identification of an image frame in association with a portion of the 3D model, wherein one or more annotations associated with the image frame matches one or more features of the portion of the 3D model ([0176] “Data collected from multiple 3D capture sessions may be stored in an online database along with further identifying information for the sessions. Such information may include approximate geospatial location and time of scanning. The uploading of the data from a given 3D capture session may be automatic or may be triggered by user input. Approximate geospatial location may be determined based on user input, GPS, or other information.” [0155] “Marks or labels identifying captured objects or locations; these marks may be manually or automatically (via image or object recognition algorithms) made during a current or prior capture of the environment or via a user of an external tool manipulating the captured 3D data, for example using the annotation interface described herein.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Cole-Christmas-HESTERMAN with the feature of extracting features associated with the 3D model, comparing extracted features to annotations associated with one or more image frames, and based on the comparison, storing an identification of an image frame in association with a portion of the 3D model, wherein one or more annotations associated with the image frame matches one or more features of the portion of the 3D model. Doing so could allow the system to compare and align multiple images to generate an accurate model.

Allowable Subject Matter
Claims 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613